Citation Nr: 1127383	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-03 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The Veteran served on active duty from January 1977 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the VA Vocational Rehab & Employment Office in Winston-Salem, North Carolina.  

The issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran's basic eligibility for vocational rehabilitation benefits is not at issue.  It is uncontested that the Veteran has service-connected disabilities compensable at 20 percent or more, and is in need of rehabilitation to overcome an employment handicap.  See 38 U.S.C.A. §§ 3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 21.51(b) (2010).  Rather, the Veteran is contesting the VA's denial of vocational training for massage therapy courses because the vocational goal was not feasible based on his disabilities.  The Vocational Office determined that the Veteran's multiple service connected orthopedic disabilities would be exacerbated by engaging in the profession of massage therapy that requires physical strength and dexterity of both the upper and lower body.  

Regulations provide that, during evaluation and planning status, it should be determined whether the veteran has an employment handicap under § 21.40(b) and whether achievement of a vocational goal is feasible.  See 38 C.F.R. § 21.50 (2010).

The term "vocational goal" is defined by statute as gainful employment consistent with the veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8) (2010). In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's service-connected and nonservice-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2) (2010).

The criteria for feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal, or will be provided services by the Department of Veterans Affairs to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d) (2010).

The Veteran has the following service-connected disabilities, last evaluated by VA clinicians in February 2007: herniated discs of the cervical spine, rated as 20 percent disabling; degenerative joint disease of the left ankle, rated as 20 percent disabling; residuals of a left shoulder injury, rated as 10 percent disabling; low back pain, rated as 20 percent disabling; chondromalacia patella of the left knee, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; and degenerative joint disease of the right ankle and gastroesophageal reflux disease, both rated as noncompensable.  The Veteran also has the following non-service-connected disorders: dizziness and vertigo, residuals of prostate cancer, heart, right knee, and right foot disorders.  The severity of the non-service-connected disorders is not evident in the file.  

Private treatment records showed that the Veteran's right knee disability caused him to walk with an antalgic gait.  The examiner noted that the disability would be aggravated by climbing, prolonged sitting, prolonged standing, ambulation, and weight bearing activities.

In April 2007, a VA counseling psychologist prepared a preliminary plan setting forth steps for the Veteran to accomplish to determine the educational goal.  One step was to provide medical clearance from the treating physician to work as a massage therapist.  In December 2007, a private physician noted that the Veteran had a longstanding history of right knee pain, with an osteochondral defect and degenerative tear of the medial meniscus.  However, the physician noted that his right knee symptoms would not be exacerbated by training to become a massage therapist.  The Veteran contends that this letter serves to provide the medical clearance from his treating physician to support working as a massage therapist requested by the VA to continue his training.

The Veteran has also submitted information describing at least 75 different types of positions in the field of massage therapy that may be less physically demanding than that considered by VA.  The Veteran also contends that the vocational counselor may be biased against him and does not want him to go into any field besides teaching.  He also contends that the director at Winston Salem Vocational Office has also been involved in allowing the perceived bias and mishandling of his case.  

The Board concludes that further development is necessary to afford proper adjudication of this matter.  First, a complete medical evaluation of the severity of the service and non-service-connected disabilities is necessary.   The most recent list of his disabilities comes from a copy of a July 2007 rating, which is nearly four years old.  Likewise, the most recent medical evaluations consist of the treatment records and letter from his physician in 2007, VA records and examination reports from 2007, and an incomplete vocational evaluation report from the State of North Carolina's vocational rehabilitation services from May 2009.  While the Veteran is declined to participate in a Functional Capacity Evaluation in February 2008, an opportunity for a current evaluation is necessary to support the Veteran's claim of a satisfactory level of function to be successful in the field of massage therapy.    Furthermore, he should be provided the opportunity to provide additional evidence regarding his current medical status.  Additionally the RO must attempt to obtain the complete report from the North Carolina Vocational Rehabilitation services from May 2009.  

Finally, the record on appeal raises the issue of a total disability rating based on individual unemployability due to service connected conditions (TDIU).  While the copy of the July 2007 rating indicates that the Veteran withdrew a claim for TDIU, it appears that such a claim may have been revived since this rating was issued.  Of note, he submitted a document in December 2007 requesting TDIU based on his being dropped from vocational rehabilitation.  Also his testimony at a March 2008 hearing indicates that he expressed his willingness to drop the TDIU claim only if he were to be awarded vocational rehabilitation benefits.  As any evidence including any examinations and adjudication pertaining to the TDIU claim is also pertinent to this claim for vocational rehabilitation, an effort must be made to associate it with the claims folder.   Likewise the Board notes that there appears to be a pending appeal for increased rating for a left ankle condition and for service connection for a right knee condition, the records of which could also be pertinent.  

Finally, in light of the Veteran's contentions of bias by the vocational counselor and the director of the Winston Salem Vocational Office, further development and adjudication must be performed by other officials.  

Accordingly, the case is REMANDED for the following action:

1.  Perform the following development and adjudication by officials other the Veteran's former rehabilitation counselor and the director of the Winston Salem Vocational Office.  Refer the appeal to another AOJ if necessary.  

2.  Request that the Veteran further clarify any specific job positions within the field of massage therapy that he intends to pursue and provide further information regarding the physical demands of such positions.  

3.  Request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records or opinions pertaining to his ability to obtain and maintain employment in his chosen field, since the last records were obtained from the VA in 2007.  

4.  Request that the Veteran provide the complete vocational evaluation report from the State of North Carolina's vocational rehabilitation services from May 2009 or provide the name and address of the state office in order for the VA to obtain the complete vocational evaluation report.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

5.  Associated the Veteran's disability claims file or files regarding any other matters currently in appellate status, (to include the pending appeal for increased rating for a left ankle condition and for service connection for a right knee condition), or any other matters (including the referred TDIU claim) with the vocational rehabilitation folder for this appeal.  Ensure that a current rating listing all the current service connected and non-service connected disabilities are associated with the vocational rehabilitation folder. 

6.  Thereafter, schedule the Veteran for a VA general medical examination (or examinations) to determine the current nature and severity of all his service connected disorders (as listed on the most recent rating to be associated with the claims folder).  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Request that the examiner provide an opinion as to the impact of the service connected disabilities on the Veteran's occupational functioning.  Complete rationale should be given for all opinions.

7.  Schedule the Veteran for a VA functional capacity evaluation.  Request that the examiner review the claims file and note the review in the evaluation report.  Request that the evaluator provide an opinion whether the Veteran has the physical capacity to engage in the profession of massage therapy. 

8.  After the aforementioned development has been completed to the extent possible, the Veteran's claims file and vocational rehabilitation file should be referred to a vocational rehabilitation counselor for review of the evidence obtained and a determination as to whether the Veteran meets the criteria for entitlement to Chapter 31 Vocational Rehabilitation benefits.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





